Tayeor, Justice
(dissenting).
I am in agreement with the opinion, as prepared by Mr. Justice Oxner, except that portion which disposes of Question 5 disallowing $1,500.00 counsel fee for respondent’s counsel. With this I do not agree. This litigation has been long and tedious, present counsel being the last of three to represent appellant. Numerous appearances were made, including one before a justice of this Court. Counsel has been forced to litigate constantly and aggressively, meanwhile suffering humiliation and abuse so vicious that the appellant was fined therefor as being in contempt of court. The learned Circuit Judge set the fee at $1,500.00. “The amount was within the judicial discretion of the court, and, in fixing that amount, the trial court could proceed upon its own knowledge of the value of the * * * services.” Ex parte Robinson, 196 S. C. 186, 12 S. E. (2d) 701, 704.
This Court has long recognized that the Trial Judge is in a more advantageous position to pass upon the reasonableness of attorney’s fees in matters litigated before him. In the instant case, respondent’s counsel had, it has been said, the laboring oar in bringing this contested matter to a successful conclusion. This, as Mr. Justice Fishburne, in the case of Hertzog v. Spartanburg Bonded Warehouses, 184 S. C. 378, 192 S. E. 397, pointed out, is no small achievement, and while this Court will never stand for extortionate *106or unreasonable fees, the payment of adequate and reasonable fees has always been upheld. See Pelzer v. Ragsdale et al., 105 S. C. 201, 89 S. E. 705.
I am of the opinion therefore that this exception should be dismissed and the findings of the Circuit Judge as to the amount of the fee should be affirmed.